Filed 12/24/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 262







State of North Dakota, 		Plaintiff and Appellee



v.



Lowell Lee Baesler, 		Defendant and Appellant







Nos. 20120295 & 20120296







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for plaintiff and appellee; on brief.



Kent M. Morrow, 411 N. 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for defendant and appellant; on brief.

State v. Baesler

Nos. 20120295 & 20120296



Per Curiam.

[¶1]	Lowell Baesler appeals from a district court judgment entered after he conditionally pled guilty to possession of a controlled substance and possession of drug paraphernalia.  On appeal, Baesler argues law enforcement did not have reasonable suspicion to detain him after the initial reason for the investigative stop ended; therefore, the drug dog’s alert to narcotics could not be used to establish probable cause to search his vehicle.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

John C. McClintock, Jr., D.J.



[¶3]	The Honorable John C. McClintock, Jr., D.J., sitting in place of Sandstrom, J., disqualified.